IN THE SUPREME COURT OF THE STATE OF DELAWARE

    REBECCA GARRISON,1                          §
                                                §
          Respondent Below,                     §     No. 413, 2020
          Appellant,                            §
                                                §     Court Below—Superior Court
          v.                                    §     of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §     File No. K20I-02-259
                                                §
          Petitioner Below,                     §
          Appellee.                             §

                               Submitted: December 23, 2020
                               Decided:   February 1, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                       ORDER

         After consideration of the notice to show cause and the response, it appears to

the Court that:

         (1)    The appellant is the respondent in a civil commitment proceeding in the

Superior Court; the Superior Court appointed counsel to represent the appellant in

that proceeding. The appellant filed this pro se appeal from a decision of the

Superior Court, dated November 24, 2020, which denied a motion for a transcript




1
    The Court has assigned a pseudonym to the appellant.
and an application to proceed in forma pauperis. The appellant also filed a motion

for appointment of counsel in this appeal.

       (2)     The Senior Court Clerk issued a notice to the appellant to show cause

why the appeal should not be dismissed for the appellant’s failure to comply with

Supreme Court Rule 42 when appealing an apparent interlocutory order.                           In

response, the appellant states that she is unsatisfied with the efforts of appointed

counsel and that, as a nonlawyer, she is unfamiliar with the appellate process. Along

with the response, she also submitted a notice of appeal from interlocutory order

from the November 24, 2020 order.

       (3)     We conclude that this appeal must be dismissed as interlocutory.

Absent compliance with Supreme Court Rule 42—which requires an application to

the trial court to certify the interlocutory appeal, among other requirements—the

appellate jurisdiction of this Court is limited to the review of final orders.2 A

decision by a trial court denying a request for transcripts or denying a request to

proceed in forma pauperis is interlocutory—that is, not final—in nature.3                     The

appeal therefore must be dismissed.


2
  Hines v. Williams, 2018 WL 2435551 (Del. May 29, 2018); Julian v. State, 440 A.2d 990, 991
(Del. 1982).
3
  See Small v. State, 2015 WL 8013261 (Del. Dec. 4, 2015) (stating that a trial court order denying
transcripts is interlocutory in nature); In re Petition for Writ of Mandamus by Claudio, 2001 WL
117986 (Del. Jan. 30, 2001) (same). See also Brown v. Carroll, 2005 WL 2179389 (Del. Sept. 7,
2005) (“It is well-established that the trial court’s denial of in forma pauperis status is an
interlocutory ruling that is subject to the requirements of Supreme Court Rule 42.”).



                                                2
     NOW, THEREFORE, IT IS ORDERED that this appeal is hereby

DISMISSED. The motion for appointment of counsel is moot.



                                  BY THE COURT:

                                  /s/ Tamika R. Montgomery-Reeves
                                              Justice




                                     3